Honorable Tom Tso, Judge presiding.
The above entitled matter having come before this court on the petition for validation of marriage; the question presented by the petition is whether the court can validate a marriage between a member of the Navajo Tribe and a non-member of the Navajo Tribe, who is also now deceased; apparently the parties were married on April 3, 1959, through a Navajo Traditional Wedding Ceremony and as a result of this union four (4) children were born; Petitioner and decedent were recognized as husband and wife in their community of Tsayatoh Chapter on the Navajo Reservation.
Marriages between Navajos and non-Navajos may be validly contracted only by the parties' complying with applicable state or foreign law. 9 NTC Section 2, Mixed Marriage, (emphasis added).
All purported marriages of members of the Navajo Tribe not contracted by church, state or Tribal custom ceremony as defined by the resolution of the Tribal Council, wherein such members were or are recognized as man and wife in their community, are validated and recognized as valid Tribal custom marriages from the date of their inception. 9 NTC Section 61, Validation of Marriage, (emphasis added).
The language in 9 NTC Section 2 and 9 NTC Section 61 is very clear that this court is without authority to validate marriage between a member of the Tribe and a non-member of the Tribe.
THEREFORE, IT IS HEREBY ORDERED that the petition to validate marriage filed in this cause be and is hereby denied.
SO ORDERED.